Citation Nr: 1533371	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for hypertension.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to August 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2012 rating decisions of the RO in Providence, Rhode Island.  This case was previously before the Board in January 2015, where the Board, in pertinent part, remanded the issues of service connection for hypertension, increased disability rating in excess of 10 percent for type II diabetes mellitus, and entitlement to a TDIU.  The TDIU issue was raised during a rating appeal, so, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), attached to the rating issue, requiring a remand for initial adjudication.  

In a May 2015 rating decision, the RO granted an increased disability rating of 20 percent for the service-connected diabetes mellitus.  In a May 2015 statement, the Veteran's representative conveyed satisfaction with the 20 percent disability rating, and the diabetes mellitus rating issue was withdrawn.  

While on remand, in an April 2015 rating decision, the RO granted service connection for hypertension and assigned a noncompensable (0 percent) initial disability rating.  In May 2015, the Veteran expressed disagreement with the initial rating assigned.  As the issue of higher initial rating for hypertension is being remanded for additional development, the Board need not address its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified from Providence, Rhode Island, at an October 2013 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Entitlement to a TDIU

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  
38 C.F.R. § 4.16(a), (b) (2014).

As reflected in the October 2013 Board videoconference hearing transcript and elsewhere in the record, the Veteran previously advanced having to retire from employment as a truck driver due primarily to the service-connected heart and mental health disability symptoms; however, other evidence of record suggests that non-service-connected orthopedic disabilities contributed to the Veteran's retirement.  Further, considering the Veteran's current mental health disability symptoms, the Board cannot say for certain whether the Veteran would be able to work at (or receive the appropriate training for) a sedentary job.  

After reviewing all the evidence, both lay and medical, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  For these reasons, the Board finds that a VA examination may help determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.


Issuance of Statement of the Case (SOC)

As discussed above, while on remand the RO granted service connection for hypertension and assigned an initial noncompensable disability rating in an April 2015 rating decision.  In a subsequent May 2015 statement received in response to notice of the April 2015 decision, the Veteran advanced starting new medication, which he believed warranted a compensable disability rating for the hypertension.  The Veteran asked that the April 2015 decision be "reconsidered."  The Board finds that the May 2015 statement was effectively a notice of disagreement (NOD) to the initial rating assigned for the now service-connected hypertension as the language and context reflect disagreement with the initial 0 percent rating and a desire to appeal that initial rating.    

A SOC has not yet been issued in response to the NOD addressing a higher (compensable) initial disability rating for hypertension.  The United States Court of Appeals for Veterans Claims (Court) has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the AOJ should obtain any outstanding VA treatment records for the period from May 2015.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from May 2015.

2.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  Adjudicate the issue of entitlement to a TDIU.  

4.  Issue a SOC which addresses the issue of a higher (compensable) initial disability rating for hypertension.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless the appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




